Title: To James Madison from Timothy Mountford (Abstract), 25 March 1805
From: Mountford, Timothy
To: Madison, James


25 March 1805, Algiers. “My last to you was by the way of Gibraltar, there being an oppy. for Barcelona, I hasten to forward a few lines, in behalf of Col. Lear.
“You no doubt, have rec’d mine, acctg. for the Cargo of the Wm. & Mary which I caused to be del’d to the Regency, & took rects. for the same, agreeable to my instructions from Col. Lear.
“From the 3d. to the 9th. Jan. The English were making a humiliating peace with Algiers—& on the 10th. landed Richd. Cartwright, Esq. (formerly Sec’y to Lord Elgin at Constantinople) for their new Con. Genl. No satisfaction was had for the abuse of their late Consul, Mr Falcon—they demanded the release of 76 Maltese—9 were granted—they demanded payt. for five Ships & Cargoes to which the 76 men belonged—one only, was pd. for. These were the only terms, after so much threatening, they had to accept.

“The fact was, England’s fleet off Toulon, wanted provisions—add to which, she had lost her influence in the Grand political confederation of Algiers. These objects she has prefered to national character. The right to receive supplies, she has obtained—but her influence at present, is of secondary consideration. Or, in other words, not much.
“On the 20th. Jan. The Dey sent me word, by our Drogerman, he wished the U.S. to build a 74 gun-ship for him, for which he wd. pay. This demand, might be considered as an insult, from the head of any other nation—but in Algiers, ’tis nothing. Aware of the ground on which I tread, & knowing, in some degree, how to move with these people—I took the proper steps, in behalf of Col. Lear, to make the Dey acquainted with the immense sum, such an undertaking wd. require, (say at least one million or more of Dollars, as our frigates stand at $600,000 each) since which, I have heard no more on this subject; there were no “Squalls” attending this transaction. So far from that, I can truly say, that appearances, to the best of my knowledge, indicate, we are on good terms. I had the honor to represent Col. Lear, at the grand levee of Bieram feast, (the time of the Dey’s generally letting off his political “Squibs & Bombs”) and no intimation was made of the 74.
“The Marabout still continues to blockade the out posts of the Dey, which prevents the markets of the usual supply. Wheat $7 pr. measure (100 <lb>)—Barley 5$do—in times of plenty the former sell for 1$—the latter 1⁄2$.
“(By accts. from Tripoli, the Bey is preparing for an attack, which he expects from our Squadron, about this time. Capt. B. &c. were well & in confinement—no one permitted to see them. I am also informed, our Squadron were at Malta, the 6th. Jan. last. Col. Lear & wife on bd.—this I give as the news of the day—I do not doubt it—I have had no letters.)
“On the 17th. Mar. An attack was made on the life of the Dey of Algiers, by four of his Soldiers, who fired 8 pistols & 4 carbines at him, at the distance of 12 to 20 feet, without injuring him—after this, they fell on him with their atagans (a Turkish sword of immense size) and cut him in a shocking manner. This event created great confusion—but he is now pronounced out of danger, & tranquility is restored.
“The uncertainty & difficulty of communication between Algiers & where Col. Lear, may be—and conceiving my country’s interest, requires your knowledge of events here, has induced me to trouble you with my communications, during his absence: At the same time, I suffer no oppy. to pass unnoticed, that can possibly convey a letter to him.”
